Case 1:20-cv-07783-JGK Document 12 Filed 09/30/20 Page 1 of 2
Case 1:20-cv-07783-JGK Document i1 Filed 09/29/20 Page 1 of 2

S35 FiFTH AVENUE
WHEW YORK, NY 16003

ATTORNEYS AND COUNSELORS AT LAW ees
PAK 272,257.6845

WWWOWIGOORLAW COM

Michael J. Willemin
mwillemin@wigdorlaw.com

September 29, 2020
APPLICATION GRANTED

‘VIA EMAIL SO ORDERED

United States District Court le/ oho

Southern District of New York Johin G. Koeitl, U.S

500 Pearl Street, Courtroom 15C 4 i 3 6 |
New York, New York 10007 | PU FO

The Honorable John G. Koeltl

 

Re: Williams v. Marathon Capital of Tilinois, LLC d/b/a Marathon Capital, LLC, Ted
Brandt, Chuck Hinckley and Phillippe Lavertu; No, 20-cv-07783

 

Dear Judge Koeltl,

We represent Plaintiff Logan Williams in this action and respectfully submit this letter motion
seeking to replace Docket No. 1, the Complaint, in this matter with a redacted version. We are
submitting this letter motion in accordance with the Southern District of New York Electronic
Case Filing Rules & Instructions at Rule 21.7 and at the direction of the Help Desk, which granted
a temporary sealing on September 25, 2020.

We seek to replace Docket No. | because the document contains information identifying two third
parties that, upon reflection, should have been redacted from the original Complaint. Thus, we
seck to redact all reference to these individuals as referenced in paragraphs 3, 46, 47, 48, 49 and
Footnote 1. A copy of the proposed replacement Complaint with redactions is annexed hereto as
Exhibit 1.

The proposed redactions and request for the underlying Complaint to remain under seal rebut the
presumption of open records. The courts in this District have acknowledged the importance of a
third party’s privacy and granted redactions of a third party’s name. See, e.g., Doe v. Berg, No,
15-CV-9787 (RJS), 2016 WL 11597920, at *1 (S.D.N.Y. May 9, 2016) (citing United States v.
Biaggi, 828 F.2d 110, 116 (2d Cir. 1987) (“Certainly, the privacy interests of innocent third parties

.. should weigh heavily in a court’s balancing equation in determining what portions of motion
papers in question should remain sealed or should be redacted.”)); E.E.O.C. v Kelley Drye &
Warren LLP, 10 CIV. 655 LTS MHD, 2012 WL 691545, at *2 (S.D.N.Y. Mar. 2, 2012)
(collecting cases). Further, the redaction of these two names, people who are not parties to this
action, will not in any way undermine the public’s understanding of the allegations contained in
the Complaint. The redactions do not impede Defendants’ ability to defend this action nor will the
redactions cause any prejudice to Defendants.

 
Case 1:20-cv-07783-JGK Document 12 Filed 09/30/20 Page 2 of 2
Case 1:20-cv-07783-JGK Documentii Filed 09/29/20 Page 2 of 2

WiGQdk LLP Judge John G. Koeltl

September 29, 2020
Page 2

ATTORNEYS AND COUNSELORS AT LAW
We thank Your Honor for the Court’s time and attention to this matter.

wnt} submitted,

\ .
fla
Enc.

 

 

 
